Title: Estimate of Seamen, 13 January 1808
From: Jefferson, Thomas
To: 


                        
                            
                        ca. 13 Jan. 1808
                     
                        
                        
                     
                        
                           N.Y.
                           3.
                           ketches
                           @
                           } 
                           385
                           
                           
                        
                        
                           
                           31.
                           gun boats
                           
                           
                           
                        
                        
                           
                           Constn
                           }
                           
                           160
                           
                           
                        
                        
                           
                           brig Wasp
                           
                           
                        
                        
                           Norf.
                           1.
                           ketch.
                           }
                           
                           400
                           
                           
                        
                        
                           
                           16.
                           gunboats
                           
                           
                        
                        
                           
                           Chesapeake
                           
                           
                           300
                           
                           
                        
                        
                           N.O.
                           10.
                           gunboats
                           
                           
                           200
                           
                           
                        
                        
                           Navy yard
                           
                           
                           
                           80
                           
                           
                        
                        
                           Charleston. 3. gunboats
                           
                           
                              
                                  70
                           
                           
                           
                        
                        
                           
                           
                           1595
                           
                           
                        
                        
                           
                                          
                                    
                                    
                                    
                              
                           
                           
                           
                           
                        
                        
                           60. gunboats
                           }
                           
                           1055
                           640
                           
                        
                        
                            
                               4. ketches 
                           
                           
                        
                        
                           
                               2. frigates
                           }
                           
                           460
                           205
                           
                        
                        
                           brig Wasp
                           
                           
                        
                        
                           Navy yard
                           
                           
                           
                              
                                  80
                           
                           
                              
                                  80
                           
                           
                        
                        
                           
                           
                           
                           1595
                           925
                           
                        
                        
                           allowd by Congr.
                           
                           
                           1425
                           
                           
                        
                        
                           estimate
                           
                           
                           925
                           
                           
                        
                     
                  
                        
                            
                        
                    